Title: Memorandum from Thomas Jefferson, 19 July 1802
From: Jefferson, Thomas
To: Madison, James


July 19. 1802.
Henry Warren (of Mass) to be Collector of Marblehead v. Samuel R. Gerry.
William Lyman of Massachusetts to be Collector of Newbury port, vice Dudley A. Tyng
William R. Lee of Massachus: to be collector of Salem & Beverley vice Joseph Hiller
Peter Muhlenburg of Pensylvania to be Collector of  vice George Latimer
John Page of Virginia to be Collector of Petersburg v. William Heth. Tenche Cox of Pensylvania to be Supervisor of Pensylvania v. Peter Muhlenburg.
Perhaps it may be better to inclose blank commissions to mr. Gallatin in all the above cases, to be filled up & sent out by him, all together, on his return.
Th: Jefferson
 

   
   FC (DLC: Jefferson Papers).



   
   Henry Warren, son of the Revolutionary War politician James Warren and the historian Mercy Otis Warren, was appointed collector of customs and inspector of revenue for the port of Plymouth in 1803 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:453). Joseph Wilson was named to the post at Marblehead in place of Samuel R. Gerry, the brother of Elbridge Gerry, who had been removed for incompetence (ibid., 1:432; George Athan Billias, Elbridge Gerry: Founding Father and Republican Statesman [New York, 1976], pp. 305–6).



   
   William Lyman (1755–1811), of Hampshire County, Massachusetts, served as a Republican in the U.S. House of Representatives, 1793–97, but declined this appointment. In 1804 he was appointed U.S. consul at London. Ralph Cross, who had been dismissed as weigher and gauger of customs in 1792, was appointed collector of Newburyport after Dudley A. Tyng was removed for political reasons (Carl E. Prince, The Federalists and the Origins of the U.S. Civil Service [New York, 1977], pp. 35–36; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:432, 476; Samuel Spring to JM, 20 Oct. 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:187–88 and n. 1).



   
   William Raymond Lee (1745–1824), Revolutionary War veteran, merchant, and land speculator, served as collector of Salem and Beverly from 1802 until his death (Thomas A. Lee, “The Lee Family of Marblehead,” Essex Institute Historical Collections, 53 [1917]: 155–68). Joseph Hiller was a prominent Salem Federalist and contributed both financially and editorially to the anti-Jeffersonian Salem Gazette (Prince, Federalists and the Origins of the U.S. Civil Service, pp. 31–33).



   
   Left blank by Jefferson. Peter Muhlenburg was appointed collector for the district of Pennsylvania (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:432).



   
   John Page (1743–1808), a former congressional colleague and longtime friend of JM’s, declined the appointment due to bad health. John Shore was chosen in his stead to replace the Revolutionary War veteran and Federalist William Heth (1735–1808), who was removed (Daniel Brent to JM, 3 Sept. 1802, and n. 5; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:433; Lyon Gardiner Tyler, ed., Encyclopedia of Virginia Biography [5 vols.; New York, 1915], 2:172).




   
   Tench Coxe’s struggle to obtain a position in the Jefferson administration is described in Coxe to JM, 22 Nov. 1801, Editorial Note (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:258–59). Coxe’s unhappiness with the post he took up was evident from the soothing letter John Beckley wrote to him on 28 Mar. 1802. Beckley assured Coxe that he had “held full and free conversations with Mr: Madison and Mr: Jefferson on the subject—they have both explicitly declared their high regard and determination to … do something adequate to your merits & services” (Papers of Tench Coxe [PHi microfilm ed.], reel 74).


